Case 5:19-cv-00966-DMG-SP Document 58 Filed 06/02/20 Page 1 of 2 Page ID #:3572




   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 S. EMANUEL LIN,                            Case No.: ED CV 19-966-DMG (SPx)
  12                    Plaintiff,              JUDGMENT OF DISMISSAL AS
                                                TO DEFENDANTS CITY OF
  13                    v.                      PERRIS, WRSP, LLC AND
                                                MATTHEW JOHNSON [56]
  14
     CITY OF PERRIS; MATTHEW
  15 JOHNSON, WRSP, LLC; WSRP, LLC;
     and DOES 1-10, inclusive,
  16
                      Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            1
Case 5:19-cv-00966-DMG-SP Document 58 Filed 06/02/20 Page 2 of 2 Page ID #:3573




   1        WHEREAS, on April 17, 2020, the Court granted Defendants CITY OF
   2 PERRIS, MATTHEW JOHNSON, and WRSP, LLC’s Motion to Dismiss Plaintiff’s
   3 First Amended Complaint;
   4        WHEREAS, the Court’s April 17, 2020 order required Plaintiff to file a Second
   5 Amended Complaint within 21 days of the Order;
   6        WHEREAS, more than 21 days have passed since the April 17, 2020 Order and
   7 Plaintiff did not file a Second Amended Complaint;
   8        AND WHEREAS, the Court has issued an Order dated June 1, 2020 dismissing
   9 with prejudice the above-captioned action against Defendants CITY OF PERRIS,
  10 MATTHEW JOHNSON, and WRSP, LLC;
  11        IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that Judgment
  12 is entered in favor of Defendants CITY OF PERRIS, MATTHEW JOHNSON, and
  13 WRSP, LLC and against Plaintiff.
  14
  15 DATED: June 2, 2020
                                           DOLLY M. GEE
  16
                                           UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              2
